USCA11 Case: 20-14310       Date Filed: 10/20/2021   Page: 1 of 29




                                                       [PUBLISH]
                              In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                           No. 20-14310
                    ____________________

THE INDEPENDENT ORDER OF FORESTERS,
                                                  Plaintiff-Counter
                                                        Defendant,
versus
CATHLEEN GOLD-FOGEL,
individually and as natural guardian for her
minor children, A.F. and M.F.,


                                               Defendant-Counter
                                               Claimant-Appellant,


DAVID FOGEL,
USCA11 Case: 20-14310        Date Filed: 10/20/2021      Page: 2 of 29




2                       Opinion of the Court                 20-14310

                                                 Defendant-Counter
                                                        Defendant.


                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 9:19-cv-80824-AHS
                    ____________________

Before WILSON, ROSENBAUM, and HULL, Circuit Judges.
ROSENBAUM, Circuit Judge:
        Almost fifty years ago, the Supreme Court emphasized the
federal courts’ “virtually unflagging obligation . . . to exercise the
jurisdiction given them.” Colorado River Water Conserv. Dist. v.
United States, 424 U.S. 800, 817 (1976). But in the very same opin-
ion, the Court nonetheless excused a federal court from exercising
the jurisdiction given to it, based on “considerations of wise judicial
administration, giving regard to conservation of judicial resources
and comprehensive disposition of litigation.” Id. at 817 (cleaned
up), 820-21.
        This clash of principles plays out again in this case. That is,
the district court here enjoyed jurisdiction but chose not to exercise
it and instead stayed the case in favor of parallel state proceedings.
We must decide whether it abused its discretion in so doing.
USCA11 Case: 20-14310           Date Filed: 10/20/2021        Page: 3 of 29




20-14310                  Opinion of the Court                              3

        Here, The Independent Order of Foresters (“Foresters”)
filed an interpleader action concerning the proper disbursement of
about $3 million in life-insurance proceeds arising from the death
of the insured, Andrew Fogel. Defendant-Appellant Cathleen
Gold-Fogel, Andrew’s 1 ex-wife, and Defendant-Appellee David Fo-
gel, Andrew’s son, advanced competing claims to the money, and
Foresters sought in federal court to deposit the funds with the dis-
trict court and be dismissed from further involvement.2
        Meanwhile, Cathleen filed what she styled as a counterclaim
against Foresters and David in the interpleader action, seeking a
declaratory judgment that she was entitled to the life-insurance
proceeds. Cathleen claimed the proceeds based on a Marital Set-
tlement Agreement between herself and Andrew, which required
Andrew to purchase the life-insurance benefit at issue for alimony
and child-support purposes. The Marital Settlement Agreement
was part of a state-court divorce proceeding between Cathleen and
Andrew, and the Florida state court that presided over the divorce
ratified and adopted the Agreement when it dissolve Cathleen and
Andrew’s marriage.
        For his part, David filed a state-court action asserting com-
mon-law and Florida state-law claims that Cathleen violated the

1 Because this opinion requires us to discuss three members of this family, to
avoid confusion, we refer to them throughout this opinion by their first
names.
2 Foresters did not claim any interest in the stake and is not a party to the
present appeal.
USCA11 Case: 20-14310              Date Filed: 10/20/2021              Page: 4 of 29




4                           Opinion of the Court                           20-14310

Marital Settlement Agreement by failing to pay David child sup-
port. Like Cathleen’s federal declaratory-judgment claim, David’s
state-law case turns on the meaning of the Marital Settlement
Agreement. So David moved to stay the federal action until reso-
lution of the state-court action that was set to interpret the Agree-
ment.
        The district court granted that motion, dismissed Cathleen’s
declaratory-judgment claim against Foresters, and stayed the re-
maining action against David while the related state-court litiga-
tion runs its course.
        Cathleen appeals the stay. And so we must decide whether
the district court here abused its discretion when it declined to ex-
ercise its given jurisdiction. For reasons we explain below, we con-
clude that it did not.
                                    I.
       In connection with their divorce in Florida state court, Cath-
leen and Andrew Fogel entered in a Marital Settlement Agreement
(the “Agreement”) in 2010. Section 5 set forth Andrew’s child-sup-
port responsibilities. 3 It required Andrew to pay $75,000.00 per

3 Section 5 provides, in full,
        The Husband will pay $75,000.00 per year ($6,250.00
        per month) as and for child support. The parties agree
        that while normally child support would terminate
        pursuant to Florida law when the youngest minor
        child turns 18, or 19 if still in high school, or is emanci-
        pated or dies, the parties agree that based upon the spe-
        cial needs of the minor children (cerebral palsy), that
USCA11 Case: 20-14310            Date Filed: 10/20/2021              Page: 5 of 29




20-14310                   Opinion of the Court                                 5

year to Cathleen for child support for their children for the rest of
the children’s lives. 4
        Section 11, entitled Life Insurance, bound Andrew to secure
his alimony and child-support obligations with an insurance policy
on his life. Specifically, Andrew was to continue funding two life-
insurance policies, which had a total of $4 million in death benefits,
that Andrew held at the time he entered into the Agreement. Sec-
tion 11 also required Andrew to maintain a life-insurance policy of
at least $1 million for an additional 15 years. Section 11 concluded,
               The beneficiary of said policies shall be
               the Wife (or the children’s guardian’s if
               she Wife should die), and should any
               funds be received therefrom, the same
               shall be used for the benefit of the Wife
               and children.


       the minor children will need support from their par-
       ents for the rest of their lives, and as such child support
       in this matter will continue to be paid from the Father
       to the Mother as long as any of the minor children are
       alive. Parties further agree that the Father will have the
       right to request a modification of child support upon
       his retirement, which shall occur no sooner than the
       Father’s 65th birthday.

4 Because all the children had cerebral palsy, the child-support obligations did
not end when the children reached the age of majority or otherwise became
emancipated.
USCA11 Case: 20-14310       Date Filed: 10/20/2021     Page: 6 of 29




6                      Opinion of the Court                20-14310

[sic].
        In compliance with his Agreement obligations, Andrew had
a life-insurance policy with Foresters. Upon Andrew’s death, the
policy had a face value of $3 million. Foresters paid out about $1
million of the proceeds to Cathleen individually before it filed its
interpleader complaint in this case. Through that complaint, For-
esters sought to obtain an order permitting it to deposit the remain-
ing funds (about $2 million) into the district court’s registry and
directing Cathleen and David to interplead and settle between
themselves their respective claims to the funds.
        Not long after Foresters filed suit, Cathleen moved to dis-
miss Foresters’s complaint. A few weeks later, David filed an ac-
tion against Cathleen in the Circuit Court for the Fifteenth Judicial
Circuit of Florida on September 12, 2019. See In re: David Fogel v.
Cathleen Fogel, No. 50-2019-CP-004383 (the “State-Court Ac-
tion”).
        In the State-Court Action, David pled claims for breach of
fiduciary duty and unjust enrichment. He also asked the state court
to impose a constructive trust on the life-insurance proceeds and
order the proceeds be remitted to him. David based his claims, in
significant part, on Sections 5 and 11 of the Agreement. Although
the state court dismissed David’s initial complaint on Cathleen’s
USCA11 Case: 20-14310            Date Filed: 10/20/2021         Page: 7 of 29




20-14310                   Opinion of the Court                               7

motion, he has since filed an amended complaint. Cathleen’s mo-
tion to dismiss the amended complaint remains pending.5
        In the meantime, the litigation in the district court contin-
ued. Soon after he initiated the State-Court Action, David filed his
answer to Foresters’s interpleader complaint. He admitted Forest-
ers’s allegation that he and Cathleen disagreed as to who was enti-
tled to the death benefits under the policy at issue. And he echoed
Foresters’s request that the court order Foresters to deposit the
funds in the district court so David and Cathleen could settle be-
tween themselves their respective rights under the policy.
        Cathleen then mooted her motion to dismiss in the federal
action by filing an answer (opposing Foresters’s request), along
with a counterclaim 6 against David and Foresters. The counter-
claim sought a declaratory judgment stating that Cathleen was en-
titled to the life-insurance proceeds.
        Cathleen based her alleged entitlement on Section 11 of the
Agreement. David, though, contended that Cathleen should not
receive the entire amount of the proceeds. Consistent with his
claims in the State-Court Action, David asserted that the


5 The state-court docket indicates that Cathleen’s motion to dismiss the
amended complaint (along with a motion to strike David’s prayer for attor-
ney’s fees that Cathleen filed the same day) remains pending as of October 20,
2021.
6 While Cathleen’s claim against David might properly be considered a cross-
claim, we refer to it as the district court did. The designation does not affect
our analysis.
USCA11 Case: 20-14310       Date Filed: 10/20/2021    Page: 8 of 29




8                      Opinion of the Court               20-14310

Agreement names her as the beneficiary only in her capacity as the
trustee of the child-support monies that the life-insurance policy
was meant to secure. He also argued that Cathleen has been mis-
appropriating child-support funds that were intended for David’s
benefit.
       As the litigation proceeded, Foresters moved to deposit the
insurance proceeds with the district court.
       While that motion remained pending, as relevant here, Da-
vid sought (in a renewed motion), among other relief, to stay trial.
In support of his motion, David argued that if the district court
granted Foresters’s request to deposit the funds with the district
court—a request that by this point in the litigation was unop-
posed—then the district court would need only to determine the
effect of the Agreement on the parties’ entitlement to the funds.
Because this issue was already part of the broader State-Court Ac-
tion concerning child support, David continued, the district court
should stay the proceedings under either Colorado River Water
Conservation District v. United States, 424 U.S. 800 (1976), or
Ameritas Variable Life Insurance Co. v. Roach, 411 F.3d 1328 (11th
Cir. 2005).
        Cathleen opposed David’s renewed motion to stay, urging
that a stay was not appropriate under Colorado River or Ameritas.
Separately, Cathleen indicated her intention to move in the future
for summary judgment on her counterclaim for a declaratory judg-
ment.
        In response to these developments, the district court issued
an order (1) granting Foresters’s motion to deposit funds and be
USCA11 Case: 20-14310          Date Filed: 10/20/2021        Page: 9 of 29




20-14310                 Opinion of the Court                             9

discharged; (2) dismissing with prejudice Cathleen’s counterclaim
against Foresters; and (3) granting David’s (renewed) motion to
stay the proceedings. 7
        Cathleen moved for reconsideration of the district court’s
order. Arguing that the sequence of filing the federal and state ac-
tions was important to the propriety of granting a stay, Cathleen
pointed out that the order mistakenly said the State-Court Action
had been filed in 2018 (before the interpleader action was filed),
when it had in fact been filed in 2019 (after the interpleader action
was filed). Then she again contended that neither Colorado River
nor Ameritas warranted granting David’s motion for a stay. In an
order denying Cathleen’s motion for reconsideration, the district
court acknowledged its error about the year the State-Court Action
was filed, but it nonetheless denied Cathleen’s request to lift the
stay.
        Cathleen timely appealed both orders. On appeal, she as-
serts that the district court abused its discretion by staying the pro-
ceedings.
                                   II.
       We review for abuse of discretion the staying of a declara-
tory-judgment action. Ameritas Variable Life Ins. Co. v. Roach,
411 F.3d 1328, 1330 (11th Cir. 2005) (citing Wilton v. Seven Falls
Co., 515 U.S. 277, 289-290 (1995)). Under this standard, the district


7 The district court’s order also denied as moot a motion Cathleen had filed
seeking to place the action on the non-jury calendar.
USCA11 Case: 20-14310             Date Filed: 10/20/2021           Page: 10 of 29




10                          Opinion of the Court                         20-14310

court enjoys a range of choices, and we will not disturb its decision
if the court does not venture beyond this range. Id. at 1330. And
when it comes to declaratory judgment actions specifically, that
range is “substantial.” Wilton, 515 U.S. at 286 (“[F]ederal courts
[have] unique and substantial discretion in deciding whether to de-
clare the rights of litigants.”).
        Nevertheless, a district court abuses its considerable discre-
tion if it fails to consider a relevant factor that should have been
given “significant weight”; conversely, if it considers an irrelevant
or improper factor and weighs it significantly in the calculus; or if
it accounts for only and all proper factors but, in weighing them,
“commits a clear error of judgment.” Ameritas, 411 F.3d at 1330
(citation and internal quotation marks omitted).
                                   III.
        We hold that the district court did not abuse its discretion in
staying the case until the State-Court Action was resolved. 8 To ex-
plain why, we must discuss the doctrines stemming from Colorado
River and Ameritas. We begin with Ameritas.


8 We enjoy jurisdiction to review this appeal as a “final decision” within the
meaning of 28 U.S.C. § 1291. See Moses H. Cone Mem’l Hosp. v. Mercury
Constr. Corp., 460 U.S. 1, 8-10 (1983). Although the district court’s decision
did not leave it without further involvement in the proceedings—because it
still holds the funds Foresters deposited and intends to disburse those funds in
accordance with the State-Court Action’s adjudication of the parties’ entitle-
ment to them—the district court’s order was final for these purposes because
it required “an essential part of the federal suit to be litigated in a state forum.”
Id. at 10 n.11 (discussing Idlewild Liquor Corp. v. Epstein, 370 U.S. 713 (1962)).
USCA11 Case: 20-14310        Date Filed: 10/20/2021      Page: 11 of 29




20-14310                Opinion of the Court                         11

          A. The district court did not abuse its discretion when it
          stayed Cathleen’s counterclaim that sought a declaratory
          judgment
       Similar to the situation here, in Ameritas, the district court
addressed a dispute over insurance. 411 F.3d at 1329-30. There,
Ameritas (the insurer) refused to pay life-insurance proceeds to
Roach (the intended beneficiary) because it alleged that the in-
sured’s cause of death was not covered under the effective date of
the policy. Id. Ameritas filed suit in federal district court, invoking
the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq. Id.
at 1330. It sought a declaration of the parties’ rights and obligations
under the insurance policy. Id.
        After Ameritas filed its federal suit, Roach filed a state-court
action against Ameritas, as well as against the insurance agent who
sold the policy and that agent’s employer. Id. She asserted com-
mon-law claims relating to the sale and alleged breach of the con-
tract. Id. Roach also moved to dismiss the federal case, in light of
the state-court action. Id. The district court granted Roach’s mo-
tion, and Ameritas appealed. Id. We affirmed.
        In reaching that decision, we noted that the Declaratory
Judgment Act—which provides that “any court of the United States
. . . may declare the rights and other legal relations of any interested
party seeking such declaration,” 28 U.S.C. § 2201(a) (emphasis
added)—“is an enabling Act, which confers a discretion on courts
rather than an absolute right upon the litigant,” Ameritas, 441 F.3d
at 1330 (quoting Wilton, 515 U.S. at 287) (internal quotation marks
USCA11 Case: 20-14310       Date Filed: 10/20/2021     Page: 12 of 29




12                     Opinion of the Court                 20-14310

omitted). And though the Act empowers federal courts to declare
rights, it imposes no duty to do so. Id.
        Rather, we explained, in cases like Ameritas, the Supreme
Court has emphasized that “it would be uneconomical as well as
vexatious for a federal court to proceed in a declaratory judgment
suit where another suit is pending in a state court presenting the
same issues, not governed by federal law, between the same par-
ties.” Id. (quoting Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491,
495 (1942)) (internal quotation marks omitted). We stressed the
Supreme Court’s “warn[ing]” that “gratuitous interference with
the orderly and comprehensive disposition of a state court litiga-
tion should be avoided.” Id. (quoting Brillhart, 316 U.S. at 495) (in-
ternal quotation marks and alteration omitted). For these reasons,
we observed, “[i]n the declaratory judgment context, the normal
principle that federal courts should adjudicate claims within their
jurisdiction yields to considerations of practicality and wise judg-
ment.” Id. at 1332 (quoting Wilton, 515 U.S. at 286) (internal quo-
tation marks omitted).
        To guide district courts in evaluating when dismissal or stay-
ing of Declaratory Judgment actions under Ameritas is appropriate,
we set forth a list of nine factors district courts may consider:
        (1) the strength of the state’s interest in having the is-
        sues raised in the federal declaratory action decided in
        the state courts;
        (2) whether the judgment in the federal declaratory
        action would settle the controversy;
USCA11 Case: 20-14310       Date Filed: 10/20/2021    Page: 13 of 29




20-14310               Opinion of the Court                       13

       (3) whether the federal declaratory action would
       serve a useful purpose in clarifying the legal relations
       at issue;
       (4) whether the declaratory remedy is being used
       merely for the purpose of “procedural fencing”—that
       is, to provide an arena for a race for res judicata or to
       achieve a federal hearing in a case otherwise not re-
       movable;
       (5) whether the use of a declaratory action would in-
       crease the friction between our federal and state
       courts and improperly encroach on state jurisdiction;
       (6) whether there is an alternative remedy that is bet-
       ter or more effective;
       (7) whether the underlying factual issues are im-
       portant to an informed resolution of the case;
       (8) whether the state trial court is in a better position
       to evaluate those factual issues than is the federal
       court; and
       (9) whether there is a close nexus between the under-
       lying factual and legal issues and state law and/or
       public policy, or whether federal common or statu-
       tory law dictates a resolution of the declaratory judg-
       ment action.
Ameritas, 411 F.3d at 1331.
       Although we identified several factors, we cautioned that
our list was not necessarily exclusive and that no single factor con-
trols. Id. And in Ameritas itself, we affirmed the district court’s
USCA11 Case: 20-14310            Date Filed: 10/20/2021         Page: 14 of 29




14                         Opinion of the Court                       20-14310

decision to dismiss the declaratory-judgment action before it even
though the district court expressly considered only three of the spe-
cific factors we articulated. 9 Id. In reaching this conclusion, we
noted that “the primary factors” of “traditional concepts of federal-
ism, efficiency, and comity” drive the decision. Id. at 1332.
        Here, the district court heeded our guidance in Ameritas and
did not abuse its discretion by staying Cathleen’s counterclaim as it
relates to David. After reviewing the parties’ briefs and hearing ar-
gument, the court noted only one issue remained in the federal
suit—who is entitled to the life-insurance proceeds. That issue, the
court correctly observed, turns on questions of state—not fed-
eral—law. Not only that, the court continued, but Cathleen and
David were already parties to the State-Court Action, which could
effectively resolve the issue.
        We agree. The sole remaining question in the federal litiga-
tion—who gets the insurance proceeds—relies entirely on the in-
terpretation of the Agreement, which the state court ratified and
adopted when it entered the final judgment dissolving Cathleen
and Andrew’s marriage. The interpretation of the Agreement gov-
erns Cathleen’s responsibilities, if any, concerning use of the life-
insurance proceeds to pay child support to David. Though the

9 There, the district court based its decision on the state-court action’s encom-
passment of the complete controversy; the federal-court action’s compara-
tively limited scope, which included only some of the parties and claims ad-
dressed in the state-court action; and a finding that the federal-court action
would amount to unnecessary and inappropriate interference with the pend-
ing state-court action. Ameritas, 411 F.3d at 1331.
USCA11 Case: 20-14310           Date Filed: 10/20/2021         Page: 15 of 29




20-14310                   Opinion of the Court                              15

district court could have elected to resolve this issue, states tradi-
tionally have a substantial interest in domestic matters and gener-
ally enjoy more experience than federal courts in dealing with do-
mestic disputes. It would also be inefficient—and perhaps worse,
if the two courts arrived at inconsistent determinations—for both
the federal district court and the state court to address the claims
pending in their jurisdiction.
        In short, the record reflects that the district court appropri-
ately considered the parties’ arguments and applied the Ameritas
doctrine, even if it did not ultimately address each factor in writing.
And based on the facts in the record, we have little trouble conclud-
ing that the district court did not abuse its discretion when it stayed
Cathleen’s counterclaim as it relates to David.
       B. The district court did not abuse its discretion in staying
          the remaining aspect of the interpleader action under the
          Colorado River doctrine
        With the staying of Cathleen’s counterclaim for a declara-
tory judgment against David and the dismissal against Foresters,
that would have left only the interpleader action against David ac-
tively pending in the district court. Because the Ameritas doctrine
relies on the permissive wording of the Declaratory Judgment Act,
and the interpleader statute (28 U.S.C. § 1335) and rule (Fed. R. Civ.
P. 22) 10 contain no comparable language, staying Cathleen’s


10 Foresters’s interpleader complaint expressly invoked federal diversity juris-
diction under 28 U.S.C. § 1332. Under § 1332, a plaintiff must establish com-
plete diversity between the stakeholder and the claimants (in the absence of
USCA11 Case: 20-14310           Date Filed: 10/20/2021         Page: 16 of 29




16                         Opinion of the Court                      20-14310

declaratory-judgment claim against David under the Ameritas doc-
trine did not bring the entire case to a halt.
        That brings us to the Colorado River doctrine, on which the
district court relied in part to stay the remaining interpleader ac-
tion. The Colorado River doctrine can apply only when concur-
rent state and federal litigation exists, and the federal litigation does
not qualify for abstention under any of the three traditional absten-
tion doctrines.11 Colorado River, 424 U.S. at 817. When that’s the

federal-question jurisdiction) and an amount in controversy of at least $75,000.
See Lummis v. White, 629 F.2d 397, 400-01 (5th Cir. 1980), rev’d on other
grounds sub nom. Cory v. White, 457 U.S. 85 (1982). The complaint did not
refer to Rule 22, which governs the interpleader procedure. But that is the
procedural mechanism by which Foresters could pursue its interpleader action
based on diversity jurisdiction. See id. The interpleader complaint also did
not mention 28 U.S.C. § 1335, which provides its own basis for federal juris-
diction in interpleader actions, provided the adverse claimants are minimally
diverse (meaning at least two adverse claimants hale from different states) and
the amount in controversy is worth at least $500.00. Rule 22 also governs the
procedure in interpleader cases brought under § 1335. See Fed. R. Civ. P.
22(b). Although Foresters did not invoke § 1335, when a litigant can establish
federal jurisdiction under § 1332 for an interpleader action, it can necessarily
establish federal jurisdiction under § 1335 because § 1332’s jurisdictional re-
quirements are more stringent than those of § 1335.
11 Generally speaking, abstention in this context is “[a] federal court’s relin-
quishment of jurisdiction when necessary to avoid needless conflict with a
state’s administration of its own affairs.” Abstention, Black’s Law Dictionary,
at 10 (10th ed. 2014). The three traditional forms of abstention to which Col-
orado River refers are known as Pullman abstention, Burford and Thibodaux
abstention, and Younger abstention. 424 U.S. at 814-15. Pullman abstention,
named for Railroad Commission of Texas v. Pullman Co., 312 US. 496 (1941),
refers to abstention “in cases presenting a federal constitutional issue which
USCA11 Case: 20-14310            Date Filed: 10/20/2021         Page: 17 of 29




20-14310                   Opinion of the Court                               17

case, principles of “wise judicial administration, giving regard to
conservation of judicial resources and comprehensive disposition
of litigation,” may allow a federal court not to perform its other-
wise “virtually unflagging obligation . . . to exercise the jurisdiction
given” it. Id. at 817. The circumstances where this may be appro-
priate are “considerably . . . limited” and “exceptional.” Id. at 818.
        In Colorado River and its progeny, the Supreme Court set
forth several factors that might warrant a district court’s declina-
tion to use its jurisdiction when parallel state and federal litigation
exists. See id.; see also Moses H. Cone Mem’l Hosp. v. Mercury
Constr. Corp., 460 U.S. 1, 16 (1983). We have described these


might be mooted or presented in a different posture by a state court determi-
nation of pertinent state law.” Colorado River, 424 U.S. at 814 (citation and
internal quotation marks omitted). Burford and Thibodaux abstention are
named for Burford v. Sun Oil Co., 319 U.S. 315 (1943), and Louisiana Power
& Light Co. v. City of Thibodaux, 360 U.S. 25 (1959), respectively. Under that
doctrine, “[a]bstention is . . . appropriate where there have been presented
difficult questions of state law bearing on policy problems of substantial public
import whose importance transcends the result in the case then at bar,” or
even when the state question itself is not determinative of state policy but the
“exercise of federal review of the question in a case and in similar cases would
be disruptive of state efforts to establish a coherent policy with respect to a
matter of substantial public concern.” Colorado River, 424 U.S. at 814. And
Younger abstention, named for Younger v. Harris, 401 U.S. 37 (1971), “is ap-
propriate where, absent bad faith, harassment, or a patently invalid state stat-
ute, federal jurisdiction has been invoked for the purpose of restraining state
criminal proceedings, state nuisance proceedings antecedent to a criminal
prosecution, which are directed at obtaining the closure of places exhibiting
obscene films, or collection of state taxes.” Colorado River, 424 U.S. at 816
(citation omitted).
USCA11 Case: 20-14310         Date Filed: 10/20/2021      Page: 18 of 29




18                       Opinion of the Court                   20-14310

factors as follows: (1) whether one of the courts has assumed juris-
diction over property, (2) the inconvenience of the federal forum,
(3) the potential for piecemeal litigation, (4) the order in which the
fora obtained jurisdiction, (5) whether state or federal law will be
applied, . . . (6) the adequacy of the state court to protect the parties’
rights[,]” (7) “the vexatious or reactive nature of either the federal
or the state litigation,” and (8) “whether the concurrent cases in-
volve a federal statute that evinces a policy favoring abstention.”
Ambrosia Coal & Constr. Co. v. Pages Morales, 368 F.3d 1320, 1331
(11th Cir. 2004) (citations and internal quotation marks omitted).
        Besides identifying these factors, the Supreme Court has of-
fered guidance in how to use them.
        First, the Supreme Court has described itself as having set
forth only “some” of the relevant factors in evaluating whether ap-
plication of the Colorado River doctrine is appropriate. Moses H.
Cone, 460 U.S. at 15. In other words, the list of factors is not ex-
haustive—a fact further demonstrated by the Court’s recognition
of new factors in later cases. See, e.g., Moses H. Cone, 460 U.S. at
17 n.20.
        Second, the Court has explained that we should not apply
these factors mechanically in evaluating whether to grant a dismis-
sal or stay of the federal action in favor of the parallel state action.
id. at 16. Rather, the Court has emphasized that “[t]he weight to
be given to any one factor may vary greatly from case to case, de-
pending on the particular setting of the case.” Id. And so we “care-
ful[ly] balance[e] . . . the important factors as they apply in a given
USCA11 Case: 20-14310        Date Filed: 10/20/2021     Page: 19 of 29




20-14310                Opinion of the Court                        19

case, with the balance heavily weighted in favor of the exercise of
jurisdiction.” Id.
       Taken together, this guidance reflects that the factors are in-
tended to assist the court in assessing the ultimate question:
whether, despite a court’s “virtually unflagging obligation . . . to
exercise the jurisdiction given” it, “wise judicial administration,
giving regard to conservation of judicial resources and comprehen-
sive disposition of litigation,” nonetheless counsels in favor of dis-
missal or staying of the federal action in favor of the state one. Col-
orado River, 424 U.S. at 817. Indeed, as the Supreme Court later
characterized it, the Colorado River doctrine recognizes the power
of federal courts “to refrain from hearing . . . cases which are dupli-
cative of a pending state proceeding.” Quackenbush v. Allstate Ins.
Co., 517 U.S. 706, 716-17 (1996).
       A court considering whether to stay or dismiss federal pro-
ceedings under the Colorado River doctrine must engage in a two-
step analysis. See Ambrosia Coal, 368 F.3d at 1330-32. At the first
step—the threshold—the court must satisfy itself that the federal
and state litigation are parallel, a term in this context we have said
means the “federal and state proceedings involve substantially the
same parties and substantially the same issues.” Id. at 1330, 1330
n.21. The proceedings need not be “[e]xact[ly] parallel[],” as long
as they are substantially similar. Id. at 1330 n.21. If the federal and
state proceedings cannot pass this test, the Colorado River doctrine
cannot apply.
       But if the federal and state proceedings are “substantially
similar,” the district court proceeds to step two. At that step, the
USCA11 Case: 20-14310        Date Filed: 10/20/2021      Page: 20 of 29




20                      Opinion of the Court                   20-14310

district court considers whether application of any factor or combi-
nation of factors supports the conclusion that the case is an “excep-
tional” one where “[w]ise judicial administration, giving regard to
conservation of judicial resources and comprehensive disposition
of litigation” warrants a stay or dismissal of the federal litigation in
favor of the state litigation, despite the usual duty to exercise juris-
diction. Moses H. Cone, 460 U.S. at 14, 15; see also Ambrosia Coal,
368 F.3d at 1331.
         When we apply Colorado River’s two-step process here, we
conclude at the threshold step that the federal and state proceed-
ings here are substantially similar. First, now that Foresters has
been dismissed from the federal litigation, both the federal and
state proceedings involve the same two parties: Cathleen and Da-
vid. And second, the issues in both proceedings are also substan-
tially similar: all that remains for the district court to do in the fed-
eral litigation is to resolve who, between Cathleen and David, gets
what part or whole of the life-insurance proceeds, based on Sec-
tions 5 and 11 of the Agreement. And the State-Court Action will
likewise effectively make the same determination when it evalu-
ates Cathleen’s child-support obligations to David under the very
same paragraphs of the very same Agreement.
         Any differences here between the federal and state litigation
do not destroy the parallelism for purposes of the Colorado River
analysis. Although the substantially similar issue arises in the con-
text of different causes of action in the federal and state litigation,
both cases nevertheless require the presiding court to determine
Cathleen and David’s rights and obligations concerning child
USCA11 Case: 20-14310         Date Filed: 10/20/2021      Page: 21 of 29




20-14310                 Opinion of the Court                          21

support under Sections 5 and 11 of the Agreement. Likewise, that
the State-Court Action involves issues besides that in the federal
litigation also does not matter for purposes of our analysis. Because
the only issue remaining in the federal litigation is substantially
similar to a significant issue in the State-Court Action, Colorado
River’s requirement that the state and federal proceedings be par-
allel is satisfied here.
         With that box checked, we proceed to Colorado River’s sec-
ond step and assess the factors, weighing them against the usual
strong obligation to exercise jurisdiction when it exists. In conduct-
ing this analysis, the district court concluded that a federal-court
ruling in the case “would not settle the entire controversy” but
would instead result in “piecemeal litigation.” It also opined that
the state court would sufficiently protect the rights of both Cath-
leen and David.
         Besides that, we make three other observations.
         First, the resolution of the federal litigation rests entirely on
state law. Second and relatedly, in the context of this particular
interpleader action, only the two adverse parties (Cathleen and Da-
vid)—and not Foresters or any other party—are still in the case,
and the sole remaining issue is how to award the money between
Cathleen and David.
         As our predecessor court has explained, “[i]nterpleader gen-
erally is a suit in equity which invokes equitable principles.” Fulton
USCA11 Case: 20-14310            Date Filed: 10/20/2021         Page: 22 of 29




22                         Opinion of the Court                       20-14310

v. Kaiser Steel Corp., 397 F.2d 580, 583 (5th Cir. 1968). 12 As a re-
sult, in evaluating the proper distribution of the life-insurance pro-
ceeds in federal court, the district court could (and likely should)
properly consider not only the contractual language of the Agree-
ment, but also any evidence concerning Cathleen’s execution of
her alleged duty to ensure David’s receipt of child support.
        That, of course, is the very gravamen of the State-Court Ac-
tion. And the state court, which deals regularly in the family-dy-
namic aspects of domestic affairs, is uniquely well-equipped to re-
solve such a dispute—even more so here because the state court
presided over the marital dissolution where the Agreement estab-
lishing Cathleen’s and David’s obligations and rights was ratified
and adopted.
        Third, the only remaining claim the adverse parties pled (be-
fore the district court stayed it) was Cathleen’s declaratory-judg-
ment claim against David. But as we have noted, the Declaratory
Judgment Act endowed the district judge with discretion to decline
to exercise jurisdiction over that claim, which it did by staying
Cathleen’s counterclaim against David. Indeed, the Supreme
Court has characterized the Declaratory Judgment Act as having a
“textual commitment” to “unique and substantial discretion” for
the district court to entertain or not a claim under the Act. Wilton,
515 U.S. at 286-87. For that reason, the Court has explained that,

12 In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc),
we adopted as binding precedent all decisions of the former Fifth Circuit that
were handed down before the close of business on September 30, 1981.
USCA11 Case: 20-14310        Date Filed: 10/20/2021     Page: 23 of 29




20-14310                Opinion of the Court                        23

“[i]n the declaratory judgment context, the normal principle that
federal courts should adjudicate claims within their jurisdiction
yields to considerations of practicality and wise judicial administra-
tion.” Id. at 288.
        Considering that the district court exercised its discretion to
stay Cathleen’s declaratory-judgment claim, our insistence that the
district court nonetheless exercise jurisdiction to resolve essentially
the same issue under its interpleader equity jurisdiction would cre-
ate an end-run around Congress’s grant of broad discretion under
the Declaratory Judgment Act. We decline to do that. Cf. Ambro-
sia Coal, 368 F.3d at 1331 (noting that “[w]ithout question, the Su-
preme Court has . . . emphasized the importance of considering
whether the concurrent cases involve a federal statute that evinces
a policy favoring abstention”).
        In concluding that the district court did not abuse its discre-
tion in staying the adverse federal proceeding in the interpleader
action, we stress that (1) the same parties—and only the same par-
ties—are involved in both proceedings; (2) the remaining issue in
the federal proceeding is wholly effectively resolved by resolution
of the state proceeding; (3) state law exclusively governs (in the do-
mestic-relations area, which the state is uniquely well-equipped to
handle); (4) the state court presided over the marriage-dissolution
proceedings that adopted the Agreement at the heart of the dispute
in both the state and federal proceedings; (5) parallel resolution of
the child-support obligations and rights in the state and federal pro-
ceedings could result in conflicting rulings that would multiply the
proceedings; and (6) under the particular circumstances here,
USCA11 Case: 20-14310        Date Filed: 10/20/2021     Page: 24 of 29




24                      Opinion of the Court                 20-14310

forcing the district court to exercise jurisdiction over the sole re-
maining issue in the interpleader action would undermine the De-
claratory Judgment Act’s policy of endowing district courts with
discretion to decline to exercise jurisdiction. See Moses H. Cone,
460 U.S. at 16 (explaining that by far the most important factor in
the Court’s decision to affirm dismissal of the federal action in favor
of the state action in Colorado River was the “clear federal policy”
of the McCarran Amendment (which consented to the joining of
the United States as a defendant in suits involving water-use rights)
to avoid piecemeal adjudication of water rights). For all these rea-
sons, the district court did not abuse its discretion when it con-
cluded that “considerations of practicality and wise judicial admin-
istration,” Wilton, 515 U.S. at 288, justified its decision to stay the
federal proceedings until resolution of the State-Court Action.
        C. Balbin does not require a different outcome
        Cathleen argues that the district court did not have the dis-
cretion to stay the federal proceedings because the litigation in the
district court began as an interpleader action. She asserts that every
interpleader action has two stages—one where the court deter-
mines whether interpleader is proper, and if it finds that it is, dis-
charges the plaintiff, and another where the court adjudicates the
competing claims to the stake at issue. Based on that understand-
ing of interpleader, Cathleen contends that the district court was
required to evaluate the competing claims to the proceeds as part
of exercising jurisdiction over Foresters’s interpleader action.
        Cathleen relies on our predecessor Court’s decision in Bos-
ton Old Colony Insurance Co. v. Balbin, 591 F.2d 1040 (5th Cir.
USCA11 Case: 20-14310       Date Filed: 10/20/2021    Page: 25 of 29




20-14310               Opinion of the Court                       25

1979). There, the Court applied what it described as “the general
rule” and held that because the case involved no “important ques-
tion[s] of the public policy of the State” or “unusual circumstances
… based on comity,” the district court could not decline to exercise
properly invoked statutory interpleader jurisdiction. Balbin, 591
F.2d at 1044. According to Cathleen, Balbin stands for the propo-
sition that district courts are “duty-bound to exercise interpleader
jurisdiction.” But we see at least four problems with Cathleen’s
argument that Balbin controls the outcome here.
        For starters, we do not agree with Cathleen’s reading of Bal-
bin to the extent she contends Balbin unfailingly requires district
courts to necessarily exercise interpleader jurisdiction over both
steps of an interpleader action. Rather, Balbin stated the rule as
follows: “if jurisdiction [was] properly invoked, it [is] the duty of
the trial court to determine the issues unless unusual circumstances
triggered rules based on comity which would necessitate relegating
the complaint to the state court.” Id. at 1044 (emphasis added). So
even Balbin left open the option to decline jurisdiction under ap-
propriate circumstances.
        Second, the precedent Balbin concluded it was bound by—
Maryland Casualty Co. v. Glassell-Taylor & Robinson, 156 F.2d 519
(5th Cir. 1946)—was decided before the Supreme Court issued Mo-
ses H. Cone, which clarified the Colorado River doctrine. Not only
that, but Balbin did not even mention Colorado River or consider
its potential impact on the rule from Maryland Casualty Co., in the
first place. Moses H. Cone and other Colorado River progeny that
postdated Balbin elaborated on the “exceptional” circumstances
USCA11 Case: 20-14310        Date Filed: 10/20/2021     Page: 26 of 29




26                      Opinion of the Court                 20-14310

that can warrant a district court’s decision to stay or dismiss a fed-
eral action or claim while parallel state litigation proceeds. See,
e.g., Moses H. Cone, 460 U.S. at 15-16. So to the extent that Balbin
can be understood to have constricted the circumstances under
which a district court may decline to exercise jurisdiction to a more
limited universe than Colorado River’s progeny later sanctioned,
Moses H. Cone abrogated it.
        Third, independently, Quackenbush v. Allstate Insurance
Co., 517 U.S. 706 (1996), likewise abrogated Maryland Casualty and
Balbin to the extent that those cases did not recognize an exception,
based on equity (in which interpleader has its roots), to the general
rule requiring courts to exercise their jurisdiction. See Balbin, 591
F.2d at 1044. Quackenbush explained that Colorado River, among
other similar doctrines, “reflects the common-law background
against which the statutes conferring jurisdiction were enacted.”
517 U.S. at 717 (cleaned up). And that common-law background
shows that “it has long been established that a federal court has the
authority to decline to exercise its jurisdiction when it is asked to
employ its historic powers as a court of equity.” Id. (cleaned up).
As the Supreme Court noted, “[t]his tradition informs our under-
standing of the jurisdiction Congress has conferred upon the fed-
eral courts, and explains the development of [among other doc-
trines, that of Colorado River].” Id. To the extent that Balbin pur-
ports to preclude declination to exercise jurisdiction in equity ac-
tions like interpleader, then, that aspect of it is no longer good law.
        And finally, some critical differences between Balbin and
Maryland Casualty, on the one hand, and the case here, on the
USCA11 Case: 20-14310       Date Filed: 10/20/2021     Page: 27 of 29




20-14310               Opinion of the Court                        27

other, render both Balbin’s and Maryland Casualty’s reasoning in-
applicable. Balbin and Maryland Casualty were both what have
been known as “actions in the nature of interpleader.” See State of
Texas v. State of Florida, 306 U.S. 398, 406-07 (1939). That is, the
plaintiff in each case continued to assert an interest in the money
deposited with the court. See id. Here, though, Foresters filed a
“strict bill of interpleader,” meaning it claimed no interest in the
funds it deposited with the district court. See id. Plus, unlike in
Balbin and Maryland Casualty, the stakeholder here (Foresters) has
not been subject to—and given its deposit of the funds with the
district court and its dismissal from the interpleader action—will
not in the future be subject to, any other actions relating to the
deposited life-insurance monies.
        These factual circumstances ofBalbin and Maryland Casu-
alty, which do not exist here, drove the logic behind the rule from
those cases. In Maryland Casualty, the court reasoned that § 1335
and Rule 22 were designed to accomplish several purposes. 156
F.2d at 523-24. It explained that the interpleader procedures were
intended “to prevent a multiplicity of suits and to protect the stake-
holder from multiple liability.” Id. at 523. But here, of course,
neither of those things is a concern because Foresters was a disin-
terested stakeholder and has been dismissed from the action and
further liability, and the only two parties—Cathleen and David—
to make adverse claims to the stake are engaged in litigation else-
where that will adjudicate those claims.
        The Maryland Casualty court also noted that Congress
sought through the interpleader statute and rule “to require all
USCA11 Case: 20-14310        Date Filed: 10/20/2021     Page: 28 of 29




28                      Opinion of the Court                 20-14310

interested parties to come in and set up their claims in one case, so
as to prevent it from being only a race to the swift, where a creditor
who had a large claim and the means by which to prosecute it
might promptly secure judgment against the stakeholder in an-
other state, and by a prior execution consume the entire amount of
the bond, to the exclusion and detriment of creditors having small
claims or inadequate means by which to collect them.” Id. Again,
though, that is not an issue here. Both Cathleen and David seek to
resolve their adverse claims in Florida (though in different courts),
and both are parties to the federal and state litigation. So neither
can exhaust the stake here without a court’s order entitling one of
them to the monies after hearing and considering argument from
the other as well.
        Besides these purposes, the Maryland Casualty court de-
scribed § 1335 as having been “designed to afford a means of pro-
cess by which claimants to a fund, who live in other states, may be
called in and required to litigate in one court to the end that all
claimants to the fund, as well as the holder of the fund, may be
given protection.” Id. at 523-24. But once again, here, that is no
concern: though David resides in Michigan, he chose to file the
State-Court Action in Florida, and both he and Cathleen—the only
claimants to the fund—are parties to both the federal case and the
State-Court Action. So none of the reasons for the Balbin/Mary-
land Casualty rule, particular to interpleader actions, applies here.
        For all these reasons, Balbin did not strictly require the dis-
trict court to exercise jurisdiction on the adverse claim in the inter-
pleader action while the State-Court Action proceeds.
USCA11 Case: 20-14310      Date Filed: 10/20/2021   Page: 29 of 29




20-14310              Opinion of the Court                     29

                                IV.
       The district court did not abuse its discretion when it de-
cided to stay the interpleader action while the State-Court Action
resolves. We therefore affirm.
      AFFIRMED.